A law workbook
with a colorful
twist.
Written by
Nicole Dyszlewski
and Raquel Ortiz
Illustrated by Liz Gotauco

By Nicole Dyszlewski and Raquel Ortiz
Illustrated by Liz Gotauco
Published by CALI eLangdell Press

2

Notices
This is the first edition of this casebook, updated August, 2016. Visit http://
elangdell.cali.org/ for the latest version and for revision history.
This work by Nicole Dyszlewski, Raquel Ortiz, and Liz Gotauco is licensed
and published by CALI eLangdell Press under a Creative Commons
Attribution-NonCommercial- ShareAlike 4.0 International (CC BY-NC- SA
4.0). CALI and CALI eLangdell Press reserve under copyright all rights not
expressly granted bythis Creative Commons license. CALI and CALI
eLangdell Press do not assert copyright in US Government works or other
public domain material included herein. Permissions beyond the scope of
this license may be available through feedback@cali.org.
In brief, the terms of that license are that you may copy, distribute, and
display this work, or make derivative works, so long as




you give CALI eLangdell Press and the author credit;
you do not use this work for commercial purposes; and
you distribute any works derived from this one under the same licensing
terms as this.

Suggested attribution format for original work:
Nicole Dyszlewski, Raquel Ortiz, and Liz Gotauco, What Color is Your C.F.R.?,
Published by CALI eLangdell Press. Available under a Creative Commons BYNC- SA 4.0 License.
CALI® and eLangdell® are United States federally registered trademarks
owned by the Center for Computer-Assisted Legal Instruction. The cover art
design is a copyrighted work of CALI, all rights reserved. The CALI
graphical logo is a trademark and may not be used without permission.
Should you create derivative works based on the text of this book or other
Creative Commons materials therein, you may not use this book’s cover art
and the aforementioned logos, or any derivative thereof, to imply
endorsement or otherwise without written permission from CALI.
This material does not contain nor is intended to be legal advice. Users
seeking legal advice should consult with a licensed attorney in their
jurisdiction. The editors have endeavored to provide complete and accurate
information in this book. However, CALI does not warrant that the
information provided is complete and accurate. CALI disclaims all liability
to any person for any loss caused by errors or omissions in this collection of
information.

3

Permissions
CALI gratefully acknowledges permission from the following individuals
and organizations to reprint materials:
“A Typewriter For Me” font created by Zachary Lucier on http://
www.dafont.com/atypewriterforme.font. Used throughout book.
“Suplexmentary Comic NC” font created by Jayvee Enaguas on http://
www.dafont.com/suplexmentary-comic-nc.font. Used in “The Peeping Tom.”
“Comick Book” font created by Joe Buckingham on http://www.dafont.com/
comickbook.font. Used in “The Peeping Tom.”
US Map image created by ClkerFreeVectorImages on Pixabay.com. Used in
“Federal Reporter System: Exercise.”

4

This coloring book is going to take a nontraditional approach to legal research. We are
going to feature short legal research exercises
and coloring. We hope you can start to see that
legal research, like coloring, can be fun!

5

Coloring might
be something
you associate
with childhood,
but it is also
associated with
relaxation,
creativity, and
increased focus
in adults.

6

Legal research, on the other hand, is not typically
associated with relaxation. It is, however, a
fundamental legal skill needed for law practice.

7

The exercises in this workbook
can be completed using print
books in your library or using
subscription-based online
resources available through
your law library. Because legal
research is complex, we have
tried to simplify the ideas in
this coloring book. This
resource is a fun start to
learning legal research but it
is by no means all you need to
know. If you have questions,
need more information about a
topic, or need some help on an
exercise, stop by and see your
local law librarian.
Let’s begin!

8

What is the Law?
A fundamental thing to
understand when you have a
legal research question is
that the law is very large and
sometimes very murky.
Sometimes when people talk
about “the law” they mean
case law. Sometimes they
mean statutes.
The “law” includes both of
these things, and more.

When you are trying
to find “the law” it is
important to
understand that
“the law” you are
looking for could be a
case, a statute, a
regulation, a
constitution, or a
court rule.
9

What is a Statute?
A statute is a law passed by a state or federal
legislature. Statutes are generally published yearly in
numerical order and also published, or codified, by
subject into a code. Codes can be annotated or
unannotated and official or unofficial. Annotated
statutes include the text of the law as well as useful
features for research, such as references to related
sources and summaries of cases interpreting the
statute.

10

Finding a State Statute
The easiest way to find a state statute is by using the statute’s
citation. For example, the citation D.C. Code Ann. §1-171 (West 2012)
refers to title 1, section 171 of the D.C. Code, published by West in 2012.
If you don’t have a citation for a statute, find your state’s code and go
to the code’s index. An index is a research tool found at the back of a
book (or at the end of a set of books) that lists words or phrases that
indicate where information is located within the book or set. If your
state’s code is not available in print, Westlaw has code indexes in their
database. Lexis Advance offers indexes for selected state codes, while
Bloomberg Law does not offer indexes for any statutes.

11

Finding a State Statute: Exercise
Justin has decided to purchase a home in Connecticut. Unfortunately,
he insists on bringing Molly, his pet reindeer, down from Canada to
live with him in Connecticut. Your firm represents Justin and is
advising him on the legality of his plan.
Using the Connecticut statutes and the index to the Connecticut
statutes, identify a law or regulation which can help you determine
the legality of your client bringing and keeping Molly in his new
Connecticut home.

12

What is a Popular Name Table?
Another common way to look up a statute is by its “popular
name”. While not all statutes have a popular name, many of
them do. Statutes may be named or referred to in popular
culture by the names of the legislators who are working on
their passage, by the name of a particularly noteworthy
victim, or after a catchy phrase. Examples of statutes with
popular names are the Patriot Act, the Mann Act, and
Jessica’s Law. Many statutory codes, most notably the
United States Code, contain a tool at the end of the code
which allows researchers to locate a statute by its popular
name. The Popular Names Table allows you to look up the
popular name of a statute and find a citation for the session
law and/or the code section.

13

Go to http://codes.ohio.gov.
Select Ohio Revised Code. Search
“Peeping Tom.” What code
section(s) do you find?

Next, sign onto Westlaw. go to Ohio Statutes and Court Rules and
Locate the Ohio Statutes Popular Names Table. Search for “Peeping
Tom” in the Table. What code section(s) do you find?

How do the results from the Popular
Name Table search compare with the
results from searching the statutes?

14

What Are Reporters and Why Do They
Matter?
Case law is published in reporters, which contain
published cases for one or more jurisdictions in
chronological order. While official reporters contain
only the text of the case as issued by the court, some
reporters include additional features such as headnotes
and topics and key numbers. Headnotes are summaries
of the points of law in the case written by editors, not
the court. Reporters can be jurisdictional, geographical,
or subject-based. They can also be official or unofficial.

15

Federal Reporter System: Exercise
The Federal Reporter is one example of a case reporter. The current
Federal Reporter contains cases from 1993 to present from the
thirteen judicial circuits of the United States Court of Appeals. Below
is a map of the United States. Using the Federal Reporter, please
choose one color for each circuit and color the map based on the
geographic boundaries of each circuit.

16

What is a Digest?
A digest collects all of the
headnotes for cases and
arranges them by topic and
key number. There are
regional digests, federal
digests, state digests, and a
national digest.

17

Finding a Case Using a Digest: Exercise
An elementary
school in New York
is sponsoring an
after school program
where students are
working together to
build a unicorn
statue. A parent has
challenged this as
she believes this is
akin to teaching
religion in schools.
Using the key
number digest
system, find a
relevant key number
and case in New
York on this topic.

18

Updating Your Research in Print
Whether you are researching in a code, a reporter, a digest, a treatise
or any other legal resource, the final step to your research is updating
your work. If you are using print materials, the document you are
reading is only as up-to-date as when the book was printed.
Because law is constantly changing, you should make sure to check
the book’s pocket part or supplement (if there is one). A pocket part
(or a supplement) is a necessary update to a print book which takes
the legal information in the book and updates it from the day it was
published to the day the supplement was published. Always update
your research!

19

Using a Citator Service
If you are reading a case, an administrative decision, a statute or a
rule, the final step to your research is updating your work. If you are
reading a case, you should use a citator service to verify that the case
has not been overturned or the law on which the case is based has not
been significantly changed.
The most well-known citator service is called Shepard’s and is
available on Lexis Advance. Other legal subscription databases have
their own citator services. You may be familiar with these services
from your experiences researching online. Citators use different
colors, flags, and symbols to show you how a legal concept has
progressed and changed since it was first announced.

20

Secondary Sources: A Valid Shortcut for Legal
Research
When you are first confronted with a legal research question you
know very little about, the most efficient way to attack the problem is
to use a secondary source. Examples of secondary sources are
treatises, practice books, law review articles, or legal encyclopedias.
These resources are not law, but they explain law and can help you
find primary sources on your research topic. If you can find a
secondary source on your research topic, you can use that resource as
a gateway to other information in your research journey.

21

Study Aids
Sometimes it feels like the most important resource in your
law library is a study aid. There are different types of
study aids for different types of learners. Some study aids
have checklists and some have example questions, but all
study aids attempt to present difficult legal principles
covered in your classes in an abbreviated and easy-to
understand way. Some libraries have study aids in print
and some libraries have study aids online, but all law
libraries have some study aids for your review.

22

The 10-Minute Rule
Have you ever gotten stuck on a research question? Did you
start to sweat and feel anxious? Did you freak out? Don’t!
Contact a law librarian. Ask for help before the freak out
starts! At our school, we have a 10 minute rule.
If you have been looking for a resource or researching a
question in good faith for ten minutes and you don’t feel
like you have found anything or made any progress, stop by
and speak with your law librarian. After ten minutes, you
probably aren’t making any progress on anything except
progressively frustrating yourself!

23

How To Contact a Law Librarian: Exercise
Law librarians are here for you. We want to help you! You
can call us, email us, or stop by and speak with us. Some law
libraries also have a chat service. Take a moment to find
and jot down contact information for your law librarians on
this page.

Call us at:

Email us at:

24

25

Acknowledgments

The authors would like to thank
Lucinda Harrison-Cox for her
patience and support. We would
also like to thank our students for
being a constant source of
inspiration.

26

About Us
Nicole Dyszlewski is the Research/Access Services
Librarian at Roger Williams University School of
Law Library. She is most passionate about
meaningful public access to legal information, her
new puppy (Boaty McBoatface), fresh brewed iced
tea from Tim Hortons, providing excellent
customer service to all library patrons, flip-flops,
increasing the public profile of law librarianship,
mass incarceration scholarship, and the inanity of
pop culture. Feel free to contact her with questions
about law librarianship or to discuss reality tv
at ndyszlewski@rwu.edu

Raquel M. Ortiz has been in library services for 27
years and is currently the law library dean and a
faculty member at the Roger Williams University
School of Law. Since arriving at RWU Law, Raquel
has implemented services and programs to support
and enhance student learning. In the process she
has learned that a bit of “learntertainment” can go
a long way. Always teetering at the intersection of
librarianship, legal research, and technology,
Raquel has discovered that coloring and other
crafts help engage her creative side and create
relaxing moments.

Liz Gotauco is the Head of Youth Services at the
Merrimack Public Library in New Hampshire.
Having grown up in a family of musicians, artists,
and teachers, she decided to be an overachiever
and do all of those things. This has left her with an
eclectic resume that includes professional acting
and costume design, an obsession with comics and
cosplay, rocking lead vocals in a cover band,
teaching theatre to young aspiring overachievers,
librarianship for kids and teens, and illustrating
this coloring book. She’s utterly fulfilled and uberexhausted.

27

